 1                                                                          Honorable Brian D. Lynch
                                                                                           Chapter 7
 2
                                                                                   Location: Tacoma
 3
                                UNITED STATES BANKRUPTCY COURT
 4                              WESTERN DISTRICT OF WASHINGTON
 5
      In re:                                            No. 20-40926
 6
      JOSEPH and MARIAH HARVEY,
 7
 8                                   Debtors.

 9    KATHRYN A. ELLIS, as Trustee for the              Adv. No.
      estate of Joseph and Mariah Harvey,
10                                                      COMPLAINT TO RECOVER AVOIDABLE
11                                   Plaintiff,         TRANSFER

12    vs.

13    CONSUMER PORTFOLIO SERVICES
      INC., a California corporation doing business
14
      in the State of Washington,
15
                                     Defendant.
16
17             COMES NOW the Plaintiff, Kathryn A. Ellis, the duly appointed and acting Trustee in
18
     the above referenced matter, by and through the undersigned attorney, and states and alleges as
19
     follows:
20
21                                  I. PARTIES AND JURISDICTION

22             1.     Plaintiff. Joseph and Mariah Harvey filed a Chapter 7 Bankruptcy Petition on or

23   about March 31, 2020. Kathryn A. Ellis is the duly appointed and acting Chapter 7 Trustee of
24
     such estate.
25
               2.     Defendant. The Defendant, Consumer Portfolio Services Inc., is a California
26
     corporation doing business in the State of Washington.
27
                                                                             KATHRYN A. ELLIS PLLC
28                                                                                   5506 6th Ave S
                                                                                        Suite 207
                                                                                   Seattle, WA 98108
     COMPLAINT TO RECOVER AVOIDABLE TRANSFER - 1                                    (206) 682-5002
 1          3.      This adversary proceeding is one arising in the Chapter 7 case of the above named
 2
     debtors now pending in this Court. This Court has jurisdiction over this adversary proceeding
 3
     pursuant to 28 U.S.C. §§ 157, 1334 and 11 U.S.C. §§ 547 and 550. This is a core proceeding
 4
     under 28 U.S.C. § 157 (b)(2)(A), (E), (F), (H) and (O).
 5
 6                                              II. FACTS

 7          4.      On or about February 7, 2020, Joseph and Mariah Harvey, debtors herein,

 8   purchased a 2011 Chevrolet Silverado, VIN No. 3GCPKSE39BG292723, from Uhlmann Motors
 9
     Inc. and financed by Consumer Portfolio Services Inc. The debtors were given possession of the
10
     vehicle on February 7, 2020 and the lien was not perfected until March 26, 2020.
11
            5.      The debtors granted a security interest to the Defendant on account of an
12
13   antecedent debt owed by the debtors, prior to the date the transfer was made; the transfer was

14   made while the debtors were insolvent and the transfer occurred within 90 days prior to the filing

15   of this bankruptcy petition and enabled the Defendant to receive more than it would have
16
     received from the bankruptcy court if the transfer had not been made.
17
            6.      On or about May 20, 2020, Plaintiff made demand upon Defendant to return the
18
     transfer above referenced. When no response was received, Plaintiff issued a second demand on
19
20   June 24, 2020. The purchase price and value of the vehicle at the time of filing was $20,532.74.

21                                  III. FIRST CAUSE OF ACTION
22          7.      By reason of the foregoing, the Defendant is liable to the Plaintiff in the sum
23
     above stated, plus for any other money or property transferred by the debtors to the Defendant
24
     within 90 days prior to the filing of the Bankruptcy Petition, and all payments made thereafter
25
     pursuant to §§ 547 and 550 of the Bankruptcy Code.
26
27
                                                                              KATHRYN A. ELLIS PLLC
28                                                                                    5506 6th Ave S
                                                                                         Suite 207
                                                                                    Seattle, WA 98108
     COMPLAINT TO RECOVER AVOIDABLE TRANSFER - 2                                     (206) 682-5002
 1             8.         Pursuant to 11 U.S.C. § 550, Plaintiff requests avoidance of the lien and surrender
 2
     of the vehicle above referenced or a judgment for the value of such property as set forth above.
 3
               WHEREFORE, the Plaintiff prays for judgment as follows:
 4
               a)         For an order avoiding the lien in the 2011 Chevrolet Silverado of Defendant;
 5
 6             b)         For judgment against Defendant in the amount of $20,532.74, or surrender of the

 7   property;

 8             c)         For interest from the date of transfer, plus costs and reasonable attorney’s fees;
 9
     and
10
               d)         For such further relief as the Court deems just in the premises.
11
               DATED this 22nd day of July, 2020.
12
13
                                                                                /s/ Kathryn A. Ellis
14                                                                              Kathryn A. Ellis, WSBA #14333
                                                                                Attorney for Plaintiff
15
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Harvey\cmp\car_cmp.wpd
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                 KATHRYN A. ELLIS PLLC
28                                                                                                      5506 6th Ave S
                                                                                                           Suite 207
                                                                                                      Seattle, WA 98108
     COMPLAINT TO RECOVER AVOIDABLE TRANSFER - 3                                                       (206) 682-5002
